DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant’s amendment filed on December 13, 2021 has been entered.  Claims 1, 5-6, and 17 have been amended.  Claims 2-4 have been cancelled.  Claims 1 and 5-16 are pending in this application.  

Response to Arguments
3.	Applicant’s arguments with respect to the Double Patenting rejection in view of the amendments have been considered but are moot because the new ground of rejection is made in view of Shaffer et al. (US 2019/0137752).  Therefore, the Double Patenting rejection of claims 1 and 11-14 is maintained. 

4.	Applicant’s arguments with respect to claim(s) 1 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claims 1 and 11-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5-6, 10 and 24 of copending Application No. 15/611,223 in view of Shaffer et al. (US 2019/0137752). 
	Below is a comparison between present claim 1 and copending claim 10:
Present Application 
Copending Application 
1. A peripheral electronic keyboard to detect user inputs, the electronic keyboard comprising: 
an electro-mechanical interface including a plurality of keys, each of the keys including a keycap, configured and arranged to receive a first user input on a first keycap of said plurality of keys, and a key matrix coupled to each key of said plurality of keys, and in response to the first user input is configured and arranged to convert the first user input into an electrical signal indicative of a first data input; and an image projecting means including a display configured and arranged to project an image,



wherein the one or more keys further include a hollow shaft configured and arranged to facilitate the projection of images from the image projecting means to the keycap, and the one or more optical elements are positioned within the hollow shaft of the one or more keys; wherein the one or more optical elements include an aspheric lens with a top lens surface with a 1.7 millimeter diameter aperture.




an electro-mechanical interface including a plurality of keys, each of the keys including a keycap, configured and arranged to receive a first user input on a first keycap of said plurality of keys, and a key matrix coupled to each key of said plurality of keys, and in response to the first user input is configured and arranged to convert the first user input into an electrical signal indicative of a first data input; and an image projecting means configured and arranged to project an image onto the one or more keycaps, and the image projecting means includes a display configured and arranged to project the image, 

wherein the one or more keys further include a hollow shaft configured and arranged to translate the mechanical user input from the key to the key matrix, and to facilitate the projection of images from the image projecting means to the keycap; and wherein the one or more optical elements are positioned within the hollow shaft of the one or more keys.



As shown above, the main difference between present claim 1 and copending claim 10 is that present claim 1 recites “wherein the one or more optical elements include an aspheric lens with a top lens surface with a 1.7 millimeter diameter aperture” whereas copending claim 10 fails to recite these features.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Shaffer in the invention taught by copending claim 10 for using an aspheric focusing lens with a diameter aperture of about 2 millimeter in order to achieve a short focal length of 1.45 millimeter.  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use an aspheric focusing lens with a diameter aperture of 1.7 millimeter in order to obtain desired image effects, such as the focal length or the brightness of an image.  

Claim 11 is similarly rejected over claim 3 of copending application.
Claim 12 is similarly rejected over claim 5 of copending application.
Claim 13 is similarly rejected over claim 6 of copending application.
Claim 14 is similarly rejected over claim 24 of copending application.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

8.	Claims 1, 9-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Larsen et al. (US 2012/0068934) in view of Glűckstad et al. (US 2014/0002366), and further in view of Shaffer et al. (US 2019/0137752).   
	Regarding claim 1, Larsen discloses a peripheral electronic keyboard to detect user inputs (Fig. 1; [0017], keyboard 26), the electronic keyboard comprising:
	an electro-mechanical interface including
a plurality of keys ([0024], [0027]-[0029], e.g., a plurality of mechanically-depressible keys 28), each of the keys including a keycap (Fig. 4, keycap 400), configured and arranged to receive a first user input on a first keycap of said plurality of keys ([0028], individual keys can be depressed to provide inputs), and
a key matrix coupled to each key of said plurality of keys, and in response to the first user input is configured and arranged to convert the first user input into an electrical signal indicative of a first data input (Fig. 6, [0028]-[0029], [0036], e.g., an electrical trace network 401 comprises a key matrix coupled to each key to produce an electrical signal associated with the key in response to depression of the key toward the display device); and
	an image projecting means including a display configured and arranged to project an  image (Fig. 4; [0027], e.g., a display device 40 projects image light 450 onto the keycap 400); 
	wherein the one or more keys further include a hollow shaft configured and arranged to 
facilitate the projection of images from the image projecting means to the keycap (Fig. 9, [0059], e.g., the key 902 is coupled to a stem 904 which is hollow or see through, enabling image light from the display device to pass through the key).  

	However, Glűckstad discloses a discloses a keyboard (Fig. 7; [0167], 100) comprising a plurality of keys, each of the keys including a keycap (e.g., key elements 101), and a display configured to and arranged to project an image ([0168], e.g., display 111 is configured to project an image); and one or more optical elements configured to and arranged to focus the projected image on the keycaps ([0184]-[0189], e.g., the lens-formed element 498 may be adapted to focus the light incident from the group of pixels 112 onto the top of the transmitting part 102), wherein the one or more optical elements are positioned within a hollow dome element of the one or more keys ([0170]-[0171], e.g., the dome element 106 is hollow to enable passage of image light).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Glűckstad in the invention of Larsen for positioning a lens-formed element within a hollow shaft so as to enable projected image light from a display to be focused onto keycaps thereby the displayed image becomes clearer or brighter on the keycaps.   
	Larsen in view of Glűckstad does not disclose wherein the one or more optical elements include an aspheric lens with a top lens surface with a 1.7 millimeter diameter aperture.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Shaffer in the invention of Larsen in view of Glűckstad for using an aspheric focusing lens with a diameter aperture of about 2 millimeter in order to achieve a short focal length of 1.45 millimeter.  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use 
an aspheric focusing lens with a diameter aperture of 1.7 millimeter in order to obtain desired image effects, such as the focal length or the brightness of an image.  

	Regarding claim 9, Glűckstad further discloses the electronic keyboard, wherein an outer surface of an optically transparent keycap has light diffusing properties (Figs 12-13; [0222], [0227], e.g., the transmitting part 102 of the key element 101 comprises a diffuse-light transmitting layer). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify the invention of Larsen in view of Glűckstad and Shaffer for providing a diffuse transmitting layer on an outer surface of an optically transparent keycap so that image light on the keycap is diffused.

	Regarding claim 10, Glűckstad further discloses the electronic keyboard of claim 1, further including a light diffusing plastic film on an outer surface of the optically transparent 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify the invention of Larsen in view of Glűckstad and Shaffer for providing a diffuse polymer on an outer surface of an optically transparent keycap so that image light on the keycap is diffused.

Regarding claim 11, Larsen further discloses the electronic keyboard of claim 1, wherein the image projecting means is coupled opposite the plurality of keys relative to the key matrix (Fig. 4, [0027], e.g., the display 40 provides image light 450 that is directed upward for viewing by a user through key 400 and electrical trace network 401).  

	Regarding claim 14, Larsen further discloses the electronic keyboard of claim 1, wherein the electronic keyboard is not a mechanical overlay to a tablet computer screen (Fig. 1, e.g., the keyboard is provided for a computing system).  

9.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Larsen et al. (US 2012/0068934) in view of Glűckstad et al. (US 2014/0002366) and Shaffer et al. (US 2019/0137752), and further in view of Curtis et al. (US 2005/0018316).     
	Regarding claim 6, Larsen in view of Glűckstad and Shaffer does not specifically disclose the electronic keyboard of claim 1, further including an aperture that has a focal ratio of approximately F/5.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Curtis in the invention of Larsen in view of Glűckstad in the invention of Larsen for focusing an image by an aspheric lens with a focal ratio of approximately f/5 in order to improve an optical resolution of an image (see [0057] of Curtis).  

10.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Larsen et al. (US 2012/0068934) in view of Glűckstad et al. (US 2014/0002366) and Shaffer et al. (US 2019/0137752), and further in view of Brown (US 2007/0065215) and Nebenzahl (US 5,164,723).  
	Regarding claim 7, Larsen in view of Glűckstad and Shaffer does not specifically disclose wherein the electronic keyboard of claim 1, wherein the image generated by the image projecting means is approximately 6 millimeters x 6 millimeters, and the projected image on the keycap is approximately 10 millimeters x 10 millimeters.
	However, Brown discloses an electronic keyboard comprising: an image projecting means (Fig. 7; [0064], e.g., a display 110) including a display configured and arranged to project an image (Fig. 6, e.g., an image 108g), wherein the image generated by the image projecting means is approximately 6 millimeters x 6 millimeters, and the projected image on a keycap is approximately 6 millimeters x 6 millimeters ([0064], e.g., a viewing area of at least about 6 millimeters by about 6 millimeters). 

	Larsen in view of Glűckstad, Shaffer and Brown does not disclose wherein the projected image is approximately 10 millimeters x 10 millimeters.
 	However, Nebenzahl discloses an electronic keyboard (Figs 1A and 1B, col. 4, lines 30-35, e.g., a keyboard 10) wherein a projected image on a keycap is larger than an image generated by a display device (Fig. 3G; col. 4, lines 37-49, col. 6, lines 5-24; e.g., an image displayed by a display strip 14 is enlarged and projected onto a keycap 16).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Nebenzahl in the invention of Larsen in view of Glűckstad, Shaffer and Brown for projecting and enlarging a size of a displayed image so that the projected image can fit over keycaps of different sizes.   Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to project an image approximately 10 millimeters x 10 millimeter so that the enlarged image can fit a keycap with a size of about 10 millimeters x 10 millimeter.

11.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Larsen et al. (US 2012/0068934) in view of Glűckstad et al. (US 2014/0002366) and Shaffer et al. (US 2019/0137752), and further in view of Brown (US 2008/0131184), Nebenzahl (US 5,164,723) and Strite (US 5,952,680). 
Regarding claim 8, Larsen in view of Glűckstad and Shaffer does not specifically disclose the electronic keyboard of claim 1, wherein the image generated by the image projecting means is approximately 10 millimeters x 10 millimeters, the projected image on the keycap is approximately 5 millimeters x 5 millimeters, and the resolution of the projected image on the keycap is 10 points per millimeter.
	However, Brown discloses an electronic keyboard comprising: an image projecting means (Fig. 7; [0082], e.g., a display 48) including a display configured and arranged to project an image (Fig. 4, e.g., an image 48), wherein the image generated by the image projecting means is approximately 10 millimeters x 10 millimeters, and the projected image on a keycap is approximately 10 millimeters x 10 millimeters (Fig. 5; [0082], e.g., a key top surface and a display has a height and a width of about 10 millimeters by about 10 millimeters). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Brown in the invention of Larsen in view of Glűckstad and Shaffer for generating an image of about 10 millimeters x 10 millimeters so as to reduce the cost of a display by using a small display having at least 20 times 20 pixels configuration (see [0066] of Brown).  
	Larsen in view of Glűckstad, Shaffer and Brown does not disclose wherein the projected image is is approximately 5 millimeters x 5 millimeters, and the resolution of the projected image on the keycap is 10 points per millimeter.
 	However, Nebenzahl discloses an electronic keyboard (Figs 1A and 1B, col. 4, lines 30-35, e.g., a keyboard 10) wherein a projected image on a keycap is larger than an image generated by a display device (Fig. 3F; col. 4, lines 37-49, col. 6, lines 5-24; e.g., an image displayed by a display strip 14 is reduced and projected onto a keycap 16).  

	Larsen in view of Glűckstad, Shaffer, Brown and Nebenzahl does not disclose wherein the resolution of the projected image on the keycap is 10 points per millimeter.
	However, Strite discloses providing a projected image on a screen with a sufficient resolution of 10 pixel/mm (col. 22, lines 36-40). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Strite in the invention of Larsen in view of Glűckstad, Shaffer, Brown and Nebenzahl for providing a projected image on a keycap with a resolution of 10 points per millimeter so that the image can be viewed with a sufficient resolution. 

12.	Claims 12-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Larsen et al. (US 2012/0068934) in view of Glűckstad et al. (US 2014/0002366) and Shaffer et al. (US 2019/0137752), and further in view of Serra-Martin et al. (US 2018/0052527).  
	Regarding claim 12, Larsen further discloses the electronic keyboard of claim 1, wherein
the electro-mechanical interface further includes a membrane coupled between the
electro-mechanical interface and the one or more keys, the membrane configured and arranged

initial position after responding to the user input (Fig. 9; [0029], [0057], [0059], e.g., elastomeric
dome 908 coupled between the electro-mechanical interface 401 and the key 902 and is
configured to produce an electrical signal and provide upward return force).
	Larsen in view of Glickstad and Shaffer does not specifically disclose wherein the electronic keyboard further includes a housing that encompasses the image projecting means, and at least partially encompasses the electro-mechanical interface.
	However, Serra-Martin discloses an electronic keyboard (Fig. 1, [0116]-[0117], electronic keyboard 100) including a housing that encompasses an image projecting means, and at least partially encompasses an electro-mechanical interface (Figs. 3-5 and 14, [0092]-[0097], e.g., a keyboard chassis and back panel encompass an electro-mechanical interface and display
module).
	It would have been obvious to one of ordinary skill in the art before the effective filing
date of the invention to use the teachings of Serra-Martin in the invention of Larsen in view of
Gluckstad and Shaffer for providing a keyboard chassis and a back pane to hold an image projecting means and an electro-mechanical interface in order to protect the image projection means and the electro-mechanical interface from exposure to liquids.

	Regarding claim 13, Larsen further discloses the electronic keyboard of claim 12, wherein the key matrix is substantially optically transparent (Fig. 5; [0031]-[0032], [0034], e.g., the upper substrate 502, the trace network 401 and the lower substrate 504 are formed with a transparent material to permit passage of image light from the image projection means) and 


	Regarding claim 15, Larson further discloses the electronic keyboard of claim 12, wherein the projected image is not transmitted directly through the membrane (Fig. 9; [0059], e.g., the projected image is not transmitted directly through the elastomeric dome 908). 

13.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Larsen et al. (US 2012/0068934) in view of Glűckstad et al. (US 2014/0002366), and further in view of Curtis et al. (US 2005/0018316).     
	Regarding claim 16, Larsen discloses an electronic keyboard (Fig. 1; [0017], keyboard 26) comprising:
one or more keys ([0024], [0027]-[0029], e.g., one or more keys 28), each key including a keycap (Fig. 4, keycap 400) and a hollow shaft extending to the keycap (Fig. 9, [0059], e.g., the key 902 is coupled to a stem 904 which is hollow or see through, enabling image light from the display device to pass through the key), the keys configured and arranged to detect user inputs ([0028], individual keys can be depressed to detect user inputs); and
an image projecting means configured and arranged to project an image through the hollow shaft (see Fig. 9 and [0059]) and the one or more optical elements and onto the keycaps of the one or more keys; and wherein the one or more optical elements are configured and arranged to focus the projected image on to the keycaps (Figs 1-2 and 4; [0020]-[0021], [0026]-
	Larsen does not disclose the keyboard comprising: one or more optical elements within the hollow shafts, an aperture, axially aligned with the image projecting means within the hollow shaft, with a focal ratio of approximately f/5, wherein the image is projected through the one or more optical elements and onto the keycaps of the one or more keys, and wherein the one or more optical elements are configured and arranged to focus the projected image onto the keycaps via an aspheric lens.
	However, Glűckstad discloses a keyboard (Fig. 7; [0167], 100) comprising:
	one or more keys, each key including a keycap (e.g., key elements 101) and a hollow dome extending to the keycap ([0170]-[0171], e.g., the dome element 106 is hollow to enable passage of image light); 
	one or more optical elements within the hollow dome ([0184]-[0189], e.g., the lens-formed element 498 is disposed within the hollow dome 106); 
	an image projecting means configured to and arranged to project an image through the one or more optical elements and onto the keycaps of the one or more keys ([0168], e.g., display 111 is configured to project an image through the lens-formed element 498);
	an aperture, axially aligned with the image projecting means within the hollow dome ([0184]-[0188], e.g.,  e.g., lens aperture of the lens-formed element 498 is axially aligned with the image projecting means 112 within the hollow dome 106),  
	wherein the one or more optical elements are configured and arranged to focus the projected image on the keycaps ([0184]-[0188], e.g., the lens-formed element 498 may be 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Glűckstad in the invention of Larsen for positioning a lens-formed element within a hollow shaft so as to enable projected image light from a display to be focused onto keycaps thereby the displayed image becomes clearer or brighter on the keycaps.   
	Larsen in view of Glűckstad does not disclose wherein the one or more optical elements comprises an aspheric lens with a focal ratio of approximately f/5.
	However, Curtis discloses an optical element comprising an aspheric lens with a focal ratio of approximately f/5 (Fig. 2; [0058], [0065], e.g., the aspheric lens 204 has an F-number (focal length/aperture) of 6 or less).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Curtis in the invention of Larsen in view of Glűckstad in the invention of Larsen for focusing an image by an aspheric lens with a focal ratio of approximately f/5 in order to correct spherical aberration and improve an optical resolution of an image (see [0051] and [0057] of Curtis).  

Allowable Subject Matter
14.	Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG ZHOU whose telephone number is (571)270-5372.  The examiner can normally be reached on 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/HONG ZHOU/Primary Examiner, Art Unit 2623